department of the treasury internal_revenue_service washington d c fa lygh of-00 4gy ss of4f-0o sec_4g4sdollar_figure contact person id number contact number jt employer_identification_number legend x dear sir or madam this is in reply to your letter of date requesting a ruling concerning a proposed grant to a community_trust which will be used to help construct a public library you are exempt under sec_501 c of the internal_revenue_code and are a private_foundation within the meaning of sec_509 of the code you have proposed to make a grant to x which is to be used to provide funding to or for the benefit of y x has been recognized as exempt under sec_501 of the code and is an organization described in sec_509 and sec_170 x is a community_trust within the meaning of section i70a-9 e il of the income_tax regulations y will be a fund maintained by x the assets of which are to be dedicated to the local public library system the proposed grant will be used in the specific manner determined by the board_of directors of x however x has indicated that it will use funds to assist in the relocation and expansion of the public library discussed below the locat public library district intends to relocate and expand its main library facility the public library system has received a ruling from the service recognizing it as exempt under sec_501 of the code and not a private_foundation because it is an organization described in sec_509 and sec_170 the project has two separate identifiable components one is the acquisition of a building which will have to be renovated to make it suitable for use as a library the other involves the acquisition of a parcel of land upon which there is an existing surface parking lot and the construction of a parking hs re garage the two currently contemplated properties are owned by a third party which is totally unrelated to you however two corporations your bank trustee and another company in which the bank trustee holds more than a percent interest have property interests in the neighborhood within which the library and parking garage are to be constructed you have represented that both these companies should be considered disqualified persons to you within the meaning of sec_4946 of the code the library site is to be initially purchased by a for-profit limited_liability_company hereinafter referred to as the llc the site upon which the garage is located is intended to be purchased with the receipts of a state bond issuance you have represented that the sites are to be sold at a price which is less than fair_market_value in addition to your proposed grant to x financing for the library building will be provided by a combination of sources including the above mentioned for-profit limited_liability_company the llc will be managed by a wholly-owned corporate subsidiary of an organization which has been recognized as exempt under sec_50i c its membership will include one or more for-profit corporations it is expected that the for-profit corporation s shall be making the bulk of the investments in the llc you have represented that the reason for working through the llc is that renovation of the library building will generate a substantial amount of federal and state historic rehabilitation income_tax credits which may be used by the members of the llc to reduce their income_tax liabilities you have indicated that the initial board_of directors of the corporate subsidiary that is the manager of the llc will include z who is a disqualified_person as to you z is not currently but could in the future become a member of the advisory committee for y in addition z currently is an officer and director of one of your foundation managers and is himself a foundation_manager you have represented that no disqualified_person with respect to you will be an investor in the llc itis currently anticipated that the llc will have to borrow additional funds from a commercial lender this loan will be secured_by a first priority mortgage or deed_of_trust on the library building if a loan is made one of your foundation managers the bank that is one of your trustees might be the lender the tand and the library building have been purchased the library provided the funds to the managing company of the llc to purchase the land and then the managing company conveyed the land to the library x has made a separate nonrecourse loan to the llc to purchase the building and it is expected that x will make additional advances on the loan to the llc in the future to be used to construct improvements to the building the initial rate of interest on the loan is x although this may change in the future when additional advances on the loan are made the loan will be secured_by a second priority mortgage or deed of truest and it will become due on the seventh anniversary of the completion date as defined in the lease and development agreement the completion date is defined in that document as being he date on which a completion certificate has been issued for the new improvements and the appropriate governmental authority as issued a certificate of occupancy assuming the library purchases the library building subject_to the loan x will forgive the loan once the library acquires the building the llc is out of the picture the llc has entered into the agreement to renovate the library building after renovation is completed the facility will be leased to the library with an option at any time from and after six years after the completion date to purchase the building at fair_market_value it is contemplated that the library will exercise this option an purchase the facility it is contemplated that the library will exercise this option and purchase the facility the basic rent is to be established by the parties pursuant to a formula which has generally been agreed to oe re the site upon which the garage is to be located is expected to be purchased with the receipts of a state bond issuance the garage site will remain owned by the bond issuer a state instrumentality until the bonds are paid in full when the bonds are retired the facility will be transferred to the library for no consideration parking spaces in the garage are to be leased to property owners within the new tax district at market rates some space will be reserved for library use for no consideration as an alternative if bond funding is not available the site will continue to be owned by the library and continue to be used as a surface parking jot for the benefit of the library it is aiso possible that a special tax district may be created under state law which will include the land and the library building and other properties which are adjacent to and near such lots you have represented that that no property owned by a disqualified_person with respect to you will be included in this new district nor will a disqualified_person be entitled to reserve space in the parking garage you have requested the following rulings the grant by you to x will not jeopardize your status as an organization that is exempt under sec_50i c of the code neither the grant by you to x nor any other transaction described in your ruling_request will be or result in any act of self-deating under sec_4941 of the code in particular neither the ownership by disqualified persons of real_estate in the vicinity of the library building and garage nor the fact that disqualified persons may benefit financially from the renovation of the building and construction of the garage nor the fact that your bank trustee may lend monies to the llc nor any other facts described herein causes such grant to be an act of self-dealing the grant by you to x will not be a taxable_expenditure under sec_4945 further you will not be required to exercise expenditure_responsibility under sec_4945 with respect to such grant if made or with respect to any other transaction described herein sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 c -i d of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense it includes the erection or maintenance of public buildings monuments or other works sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4941 imposes a tax on each act of self-dealing between a private_foundation and a disqualified_person as defined in sec_4946 sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -i a of the foundation and similar excise_tax regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in ho i re sec_53 d -2 for purposes of this section it is immaterial whether the transaction results in a benefit or detriment to the private_foundation sec_53 d -2 f of the regulations provides in part that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because such organization is located in the same area as a corporation which is a substantial_contributor to the foundation in example of sec_53 d -2 f of the regulations m a private_foundation makes a grant of dollar_figure to the governing body of n city for the purpose of alleviating the slum conditions which exist in a particular neighborhood of n corporation p a substantial_contributor to m is located in the same area in which the grant is to be used although the general improvement of the area may constitute an incidental and tenuous benefit to p such benefit by itself will not constitute an act of self-dealing sec_4945 of the code imposes an excise_tax upon a private foundation's making of any taxable_expenditures as defined in sec_4945 of the code sec_4945 of the code indicates that a taxable_expenditure does not include a grant made to an organization described in paragraph or of sec_509 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 which defines charitable_contributions sec_4946 of the code describes a disqualified_person as including a foundation_manager as that term is described in sec_4946 and corporation or partnerships in which other disqualified persons hold more than a percent profit interest sec_4946 of the code defines a foundation_manager as an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_7701 of the code defines the term person as including an individual a_trust estate partnership_association company or corporation revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of a non-income producing assets which prevented it from carrying on a charitable program commensurate in scope with its financial resources the ruling concludes that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and his family and therefore was not entitled to exemption under sec_501 of the code revrul_74_287 1974_1_cb_327 provides that the employees of a bank designated as the trustee of a private_foundation who have been delegated the responsibility for the day-to-day administration and distribution of the trust funds are foundation managers within the meaning of sec_4946 of the code and are disqualified persons as defined in sec_4946 even though they are ultimately responsible to the bank directors and officers for their actions with respect to the trust oh re revrul_77_259 1977_2_cb_387 holds that the purchase by a private_foundation of a mortgage from a bank which is a disqualified_person engaged in the normal course of its business in acquiring and selling mortgages is not within the exception for general banking services under sec_53 d -2 c of the regulations and constitutes an act of seif-dealing the information you have submitted establishes that you intend to provide funds through a community_trust to be used in moving and renovating a site which is to become the main public library building you are not the primary source of funds for this project the major source of additional funding is expected to be funds raised through the use of a for-profit llc it is expected that those for-profit interests which will invest in the llc will financially gain by reason of their investment anticipated that property holders in the area within which the library and garage will be relocated will enjoy a certain amount of economic benefit two of the affected property holders are disqualified persons with respect to you within the meaning of sec_4946 of the code furthermore z another disquatified person may become a member of the advisory committee for y it is also an abuse of the assets of a private_foundation could jead to revocation of tax exempt status see revrul_67_5 supra however the submitted information establishes that the grant you intend to make for the library project is to a public charity described in sec_501 that will have direction and control_over the funds it will consequently have no impact upon your continued status as an organization recognized as exempt under sec_501 of the code considered a taxable_expenditure as that term is defined in sec_4945 of the code likewise your grant will not be it is also well established that a bank or financial_institution or its employees may be you have indicated that disqualified persons within the meaning of sec_4946 code are involved in this project and may benefit because of their involvement in it generally an act of self dealing may be present where the assets of a private_foundation are transferred to or used by or for a disqualified_person it is not relevant whether the transaction is beneficial or detrimental to the private_foundation considered disqualified persons where that organization or individual is responsible for the day-to-day administration of trust funds see revrul_74_287 supra and revrul_77_259 supra _here your grant will provide the potential for economic gains to your bank trustee and the other related corporation by reason of their property holdings in the area the bank trustee could gain by reason of its position as a lending institution furthermore z could benefit by reason of his position as a member of the management company of the llc or as an officer or director of one of your foundation managers however the information you have submitted indicates that any benefit you or any of the disqualified persons described in your ruling_request may receive is only incidental or tenuous when compared with the benefit the community will receive see example i of sec_53 d -2 f of the regulations therefore we believe that the transaction does not result in self-dealing as described in sec_4941 accordingly based on the information submitted we rule that the grant by you to x will not jeopardize your status as an organization that is exempt under sec_50l c of the code neither the grant by you to x nor any other transaction described in your ruling_request will be or result in any act of self-dealing under sec_4941 of the code in particular neither the ownership by disqualified persons of real_estate in the vicinity of the library building and garage nor the fact that disqualified persons may benefit financially from the renovation of the building and construction of the garage nor the fact that your bank trustee may lend monies to the llc nor any other facts described herein causes such grant to be an act of self- re the grant by you to x will not be a taxable_expenditure under sec_4945 further you will not be required to exercise expenditure_responsibility under sec_4945 with respect to such grant if made or with respect to any other transaction described herein this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling should be maintained in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerely yqurs cc terrell m berkovsky manager exémpt organizations technical group of
